Citation Nr: 0007511	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), effective from December 4, 
1998 and in excess of 50 percent, effective from March 8, 
1991 through December 3, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's friend


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1991 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective from March 8, 1991.  
By rating action in July 1997 the RO granted a 50 percent 
rating for PTSD, effective from March 8, 1991.  In July 1998 
this matter came before the Board and was remanded to the RO 
for further evidentiary development.  By rating action in 
June 1999 the RO granted a 70 percent rating for PTSD, 
effective from December 4, 1998, and also granted a total 
disability rating based on individual unemployability due to 
service-connected disability, effective from December 4, 
1998.  The veteran has continued his appeal.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability.  Accordingly, the 
issues for appellate consideration are reflected on the first 
page of this decision in accordance with Fenderson.  

The Board notes that in the VA Form 646, submitted by the 
veteran's representative in December 1999, it appears that 
the representative, on behalf of the veteran, is seeking an 
earlier effective date for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  As this issue has not yet been addressed by the 
RO, it is referred to the RO for appropriate action.





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Symptoms of the veteran's PTSD rendered the veteran 
unemployable starting on December 4, 1998.

3.  The veteran's service-connected PTSD is productive of no 
more than considerable social and industrial impairment, 
effective from March 8, 1991 through December 3, 1998.

4.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, effective from March 8, 1991 through 
December 3, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the veteran's 
service-connected PTSD, effective from December 4, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.126, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

2.  The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD, effective from March 8, 
1991 through December 3, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.16, 4.126, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1991 the veteran filed a claim for service 
connection for PTSD.  He described his combat experiences in 
Vietnam and claimed that three weeks after he was stateside, 
he began to experience violent nightmares.  He claimed he 
never knew others experienced wartime traumas and that it 
could be treated, so he just tried to live with it.  He 
married a year and a half after his discharge, and claimed 
his wife found his behavior bizarre and filed for divorce 
after 12 years.  He claimed he still experienced the horrors 
of war, and hot weather made the attacks worse and more 
frequent.  He claimed he had not been able to hold a job for 
two years.

On VA examination in May 1991 the veteran reported that he 
served in combat in Vietnam for 15 months and reported 
suffering many severely traumatic incidents while in Vietnam.  
He claimed that when he returned from Vietnam he felt 
rejected by everyone and was constantly irritable, tense, and 
angry.  He complained that he could not concentrate at work 
and suffered from severely disturbed sleep, nightsweats,  and 
violent combat nightmares that occurred at least 3 to 4 times 
per week.  He woke up drenched with sweat, trembling, short 
of breath, agitated and confused, and sometimes became 
aggressive and violent.  He claimed that his PTSD symptoms 
had persisted, and had worsened in the six months prior 
during the Persian Gulf War.  He reported having regular 
combat flashbacks.  Loud sounds caused him to be severely 
startled and he would "hit the deck".  He avoided social 
contacts, avoided crowds in public places, and only 
associated with other combat veterans.  He claimed that his 
work record before service was good, but had been terrible 
after service.  He reportedly lost 10 jobs and lost his own 
business, and claimed he got stressed out and could not 
relate to people on the job.  He was divorced, had two 
children, and lived with his sister.  On examination he was 
alert, oriented times three, and was tense and agitated.  His 
affect was constricted and his mood was depressed.  No 
thought disorder was noted and his memory and concentration 
were impaired.  His insight was poor and his judgment was 
compressed under stress.  The diagnosis was chronic severe 
PTSD.

By rating action in July 1991, the RO granted service 
connection and a 30 percent rating for the veteran's PTSD, 
effective from March 8, 1991.

Along with his substantive appeal, the veteran submitted a 
statement dated in March 1992 in which he claimed that his 
severe mental impairment prevented him from obtaining and 
holding a job.  He also reported great difficulty in forming 
or maintaining relationships with men and women.  

In April 1992 the veteran testified at a hearing at the RO 
that he had last worked three years prior.  He claimed he had 
only worked for three weeks and had to leave the job because 
of his bad back.  He was previously self-employed but had to 
reportedly give up his self-employment in 1980 because his 
two biggest accounts pulled out and he claimed he got 
depressed after that.  He testified that between 1980 and 
1990 he had many jobs, with the longest being six months, and 
claimed he had to quit work because of his back and his 
lungs.  He testified that he had periods of time (one to 
three months) where he did not sleep.  When he was able to 
fall asleep he reported having violent nightmares that 
occurred two to three times per week.  He testified that he 
saw his two children on occasion and had a good relationship 
with them.  He lived with his sister and had a good 
relationship with her.  He went to the American Legion once 
in a while with two retired friends, but when they left, he 
left, and did not socialize with anybody.  He claimed he 
tried to work, but no one would hire him once he filled out 
the medical portion of his application.  He was not receiving 
any treatment.  He testified that he had applied for Social 
Security Disability benefits and claimed that his back, his 
lungs, and his left hand prevented him from engaging in 
employment.  He testified that he lost one job due to his 
PTSD because there were several Vietnamese on the job  He 
reported having no problem with the Vietnamese, but claimed 
that the Vietnamese had problems with him, because he was a 
Vietnam veteran, and told the boss that they could not work 
around him.  His friend testified that the veteran did not 
have any friends and that the veteran had flashbacks to an 
incident where he killed a man by cutting his throat.   

In a letter dated in October 1992, Andrea I. Reznik, M.D. 
reported that the veteran appeared to be suffering from a 
rather severe depression with difficulty sleeping, insomnia, 
weight loss, loss of appetite, feelings of depression, and 
early morning awakening.  The veteran reportedly complained 
of generalized fatigue and tiredness and claimed he was 
unable to perform anything but short periods of work before 
he needed to stop.  

In June 1993 the veteran filed a claim for a total disability 
rating due to individual unemployability based on service-
connected disability.  He contended that he was prevented 
from securing or following any substantially gainful 
occupation as of September 1991 due to PTSD, severe 
depression, delayed muscle fatigue syndrome, insomnia, 
shortness of breath, and lower back trouble.  

In March 1993 the veteran submitted an excerpt from a Social 
Security Administration letter indicating that he had met the 
medical requirements for disability benefits.  It was noted 
that the veteran reported that he was disabled due to his 
delayed muscle fatigue syndrome and PTSD.  He contended that 
he became unable to work on July 5, 1990 due to his 
condition.

In a letter dated in September 1993, the veteran's former 
employer reported that the veteran was employed by Tri County 
Printers for three weeks in July 1991.

On VA examination in November 1993 the veteran reported that 
his wife left him because of dreams he was having in the 
evening and because she could not take the distress of being 
with him.  He later met another woman and reported that the 
same thing happened because she could not take the stress of 
being with him due to his constant dreams in the evening.  He 
did not want to talk about Vietnam and had not joined a PTSD 
group because he hated talking about it and being reminded of 
the war.  He complained of constant nightmares, more than 
twice a week, since he returned from Vietnam.  He reported 
having difficulty sleeping and slept three to four hours per 
evening and felt tired constantly.  He claimed he was always 
depressed, but worked seven days a week just to occupy his 
mind.  Examination showed that he was oriented times three, 
and his speech was normal in rate and tone.  His affect was 
constricted and he reported feeling depressed.  He denied 
homicidal or suicidal ideation.  He remembered three of three 
objects immediately and remembered two of three objects in 
five minutes.  He denied paranoia, hallucinations, or 
delusions.  He could abstract and his insight and judgment 
were good.  The diagnoses were depression and PTSD.  In an 
addendum it was noted that although his diagnosis of PTSD had 
affected his personal and social life, the veteran had 
reported to the VA examiner that he had been able to work and 
that work helped to take his mind off his war experiences.  
It was also noted that in the past he had refused assistance 
for his complaints of depression.

In a VA industrial survey dated in November 1993 it was noted 
that the veteran's psychosocial level of functioning appeared 
to be related to his combat experience in Vietnam.  He 
reported difficulties in sleeping patterns, flashbacks, and 
recurring violent nightmares.  He was not receiving any 
outpatient care at that time.  He reported that he lived with 
his sister and had maintained contact with his other siblings 
and had a good relationship with them.  His primary field of 
employment was as a certified welder, a job he reportedly 
maintained for 35 years.  He reported that due to his 
increasing difficulties related to his medical complications, 
he had not been able to work for six or seven years.  He 
indicated that his social support network consisted of his 
immediate family.  The assessment was that the veteran's 
current level of psychosocial functioning appeared to be 
directly related to the impact of PTSD on his life.  While he 
had a supportive family network in place, this did not offset 
his difficulties in his daily life.  He experienced 
flashbacks, violent nightmares, difficulties sleeping, an 
inability to work, and general isolative behavior related to 
PTSD.  His quality of life appeared to be related to his 
combat experiences and the ensuing problems encountered in 
his social environment. 

By rating action in December 1993 the RO denied a rating in 
excess of 30 percent for PTSD and denied entitlement to a 
total rating based on individual unemployability due to 
service-connected disability. 

In a statement dated in January 1994 the veteran reported 
that he refuted the statement of the doctor who said that he 
had been working seven days a week.  The veteran indicated 
that he had a letter from Social Security stating that he had 
been disabled since February 1991.  

In a SSA Vocational Report dated in October 1990, the veteran 
reported that he had worked as a welder machine operator.  He 
indicated that he tried to work at other types of jobs that 
would be less strenuous, but claimed that each job he had 
required too much lifting, standing, and bending for him to 
handle on a regular basis.  

In an SSA Functional Assessment Questionnaire completed by 
the veteran's friend in October 1990, it was noted that the 
veteran took naps during the day and had trouble sleeping at 
night due to pain.  The veteran's friend reported that he 
prepared his own meals and did house work and odd jobs around 
the house.  It was noted that he visited and received visits 
from relatives or friends one to three times per week, and he 
went out socially with family or friends once a week.  It was 
noted that he belonged to the VFW and the American Legion, 
but did not participate in-group activities.  He reportedly 
had no problems getting along with family, friends, neighbors 
and store employees.  His social life had reportedly changed 
because he could not participate physically anymore.  It was 
also noted that he was afraid and suspicious of people and 
had problems with memory.  

In a Functional Assessment Questionnaire completed by the 
veteran in October 1990, he reported that he took naps once 
or twice during the day and had trouble sleeping at night due 
to leg cramps and pain in his right arm.  He did housework 
and odd jobs around the house, and also went shopping 
approximately twice a month, but claimed he needed help with 
lifting heavy bags.  He read magazines and books, but had 
trouble remembering things like he used to.  He reported that 
he received visits from relatives or friends once a week and 
that he went out socially with family or friends once or 
twice a month.  He belonged to the VFW and the American 
Legion, but did not attend meetings or engage in any 
activities with the organizations because of his physical 
condition.  He claimed that he could not handle stress and 
avoided things that might upset him.  

In an examination conducted for Social Security disability 
purposes in October 1990, by Maurice Meyers, M.D., there were 
no complaints or findings of PTSD.  The impression was that 
there were no findings to substantiate any incapacity in the 
veteran, and there were no contraindications to his sitting, 
standing, walking, lifting, carrying, handling objects, 
hearing, or speaking.

In a January 1991 psychological and vocational interview the 
veteran reported that he was hospitalized more than 10 years 
ago for stress and heavy drinking and had lost his business 
and his wife left him.  Since then he reported no emotional 
problems, nor had he been treated for a psychiatric 
condition.  He reported no significant memory problem and 
claimed that things that stressed him were usually lack of 
money and his sister losing her job.  He indicated that the 
problem which prevented him from working was his breathing.  

In a SSA (Social Security Administration) Disability Report 
(Form SSA-3368-BK) dated in September 1992, the veteran 
reported that his disabling condition included delayed muscle 
fatigue syndrome, rheumatoid arthritis, lung, back and heart 
problems, shortness of breath, PTSD, and insomnia, and that 
it first started bothering him in July 1990 and he did not 
work after that date.  He claimed that he could do nothing 
physical and could not sleep as much as before.  He reported 
that his daily activities included washing dishes for himself 
and his sister, vacuuming if he felt good, watching 
television, reading, seeing a couple of retired friends 
approximately twice weekly, and friends driving him to places 
he needed to go.  

In a Functional Assessment Questionnaire completed by the 
veteran in October 1992, he reported that he had trouble 
sleeping at night, had insomnia, and had violent nightmares.  
He also claimed he had PTSD.  He prepared his own meals and 
did housework, and he did not go shopping because of his back 
condition.  His recreational activities included watching 
television and reading.  He claimed he had trouble 
remembering what he had read.  He visited or received visits 
from relatives or friends approximately two hours per week, 
but did not go out socially with friends or family too often.  
He belonged to the DAV, VFW, and the American Legion, but did 
not attend meetings or engage in any activities with these 
organizations.  He indicated that changes to his routine 
upset him and that he did not handle stress very well.  He 
reported problems with his memory and that he forgot things 
often.  He claimed that he had been diagnosed with having 
severe PTSD.  He indicated that he could not do physical work 
and could not handle stress.

In a VA outpatient treatment record dated in August 1992 the 
veteran reported having a history of PTSD and complained of 
insomnia off and on.  He was referred to the mental health 
clinic.  In September 1992 he was seen for an initial 
clinical assessment and reported that he lived with his 
sister and had not been able to work for approximately three 
and a half years.  He reported that he had two grown children 
with whom he maintained contact.  He reported a history of 
PTSD symptoms including sleep disturbance, occasional 
nightmares, intrusive memories, survivor guilt, occasional 
flashbacks, anxiety, and depression.  The veteran was 
observed to be adequately groomed, and verbal and expressive 
during the interview, and generally pleasant.  His eye 
contact was found to be fairly good.  His memory was grossly 
intact for both recent and remote events and his thinking 
tended to be concrete.  His insight seemed limited and his 
judgment seemed fair.  He reported working as a sheet metal 
mechanic and other labor jobs until three and a half years 
prior, when he was unable to work due to physical 
limitations.  He reported a history of PTSD symptoms with 
irritability, anxiety, and times of depression.  His mood was 
noted to be mildly to moderately anxious and irritable, but 
seemed fairly stable.  His affect was mildly constricted and 
he seemed to be in good control of his behavior.  He denied a 
history of suicide attempts and denied any current suicidal 
ideation, plans or intentions.  He denied a history of 
assaultive behavior or any homicidal ideation.  The diagnoses 
included PTSD.  

In October 1992 he reported increased sleep disturbances with 
frequent nightmares.  He indicated that he had never been 
treated for his PTSD.  He was found to be appropriate for the 
Combat Veteran's Group.

On an examination conducted for Social Security disability 
purposes in December 1992, by S.J. Emanuele, M.D., the 
veteran reported receiving treatment for mental depression 
and that he was on a mood elevator.  He reported difficulty 
sleeping, having insomnia, weight loss, anorexia, fatigue and 
tiredness.  Dr. Emanuele concluded that the veteran had a 
mental depression state with a past history of acute 
myocardial infarction and also an old fracture of his leg, 
and suffered from insomnia, weight loss, anorexia, fatigue, 
and tiredness, and that many of these symptoms were probably 
related to his depression state.  

On a psychiatric examination conducted for Social Security 
disability purposes in December 1992, by John P. Titus, M.D., 
it was noted that the veteran reported that he had not been 
sleeping and did not sleep for two days prior.  He was 
depressed, but had no crying spells.  He was anxious, 
nervous, and tense, and had violent nightmares when he slept.  
He got stress attacks with violent pain over the right side 
of the chest.  He had no fear of crowds, no ideas of 
reference, and no temper tantrums.  He was not on any 
medication.  He lived with his sister and claimed he was up 
all the time, and had been up for 30 hours and could not 
sleep.  He watched television, did dishes, read, did laundry, 
and vacuumed.  He liked to fish, but did not do it because he 
had no car.  He reported having a few good friends.  Mental 
status examination showed that he was dressed appropriately, 
kept fairly, and his mood was depressed and his affect 
blunted.  He avoided eye contact, and his speech was coherent 
and relevant.  He had no looseness of association, 
tangentiality, or flight of ideas, and was oriented to time, 
place, and person.  His memory was fair for recent and remote 
events.  He denied having any auditory or visual 
hallucinations, and his abstraction ability was fair.  His 
insight was fair and judgment was not impaired.  He denied 
having any suicidal feelings.  It was noted that he was able 
to comprehend and relate to people.  The diagnoses included 
PTSD and major depressive disorder.  The veteran's ability to 
reason and to adjust to occupational and social situations 
was found to be impaired.

A SSA document titled "Psychiatric Review Technique" dated 
in January 1993 showed that the veteran had a medical 
disposition of severe impairment based on the following 
categories:  affective disorder, anxiety related disorder, 
and personality disorder.  It was noted that he had 
disturbance of mood, accompanied by a depressive syndrome, as 
evidence by sleep disturbance, psychomotor agitation or 
retardation, decreased energy, feelings of guilt or 
worthlessness, or difficulty concentrating or thinking.  It 
was also noted that he had anxiety as evidenced by his PTSD 
anxiety (post-Vietnam).  The examiner also noted that the 
veteran had inflexible and maladaptive personality traits 
which caused either significant impairment in social or 
occupation functioning or subjective distress, as evidenced 
by seclusiveness, oddities of thought, perception, speech, 
and behavior, persistent disturbances of mood or affect, and 
a borderline personality.  Under the category of "Functional 
Limitation", boxes were checked showing that the veteran had 
marked restriction of activities of daily living; moderate 
difficulties in maintaining social functioning; deficiencies 
of concentration, persistence or pace resulting in failure to 
complete tasks in a timely manner (in work settings or 
elsewhere); and one or two episodes of deterioration or 
decompensation in work or work-like settings.  

In a SSA Disability Determination and Transmittal (Form SSA-
831-C3) dated in January 1993, it was found that the veteran 
was disabled, starting February 1, 1991, with a primary 
diagnosis of PTSD and a secondary diagnosis of depression.  

In a private Social Work Progress Record dated in October 
1996 it was noted that the veteran had been living with his 
sister who was his caregiver and that he had other family 
nearby and friends to support him.

On VA examination in April 1997 the veteran reported having 
violent nightmares related to Vietnam, three to four times a 
week.  He complained of insomnia almost every night and 
claimed he got about three to four hours of sleep a night.  
He complained of startle reactions, and reported suffering 
from episodes of depression since his return from Vietnam.  
He attempted to go to the PTSD Unit for group therapy, but he 
claimed that the group meetings made him feel worse.  He 
worked as a welder until 1993, when because of his physical 
conditions he could no longer work.  Mental status 
examination showed that he was cooperative throughout the 
interview and a tenseness was noted.  His mood was depressed 
and his affect was constricted.  During two points in the 
interview he became teary-eyed and had trouble talking about 
experiences in Vietnam.  There was no disorder noted in the 
stream of thought, and no hallucinations or illusions.  He 
was oriented in all three spheres.  It was noted that he 
subjectively had been experiencing difficulties with his 
memory and forgot his own phone number the week prior and 
forgot a friend's phone number.  He was able to do 
calculations and his abstractions were at the appropriate 
degree.  He would read, watch television, and had a few 
friends whom he saw once in a awhile.  The diagnoses included 
PTSD, chronic, and depressive disorder, secondary to PTSD.  
His Global Assessment of Functioning (GAF) was 55.  The 
examiner noted that the veteran had moderate symptoms of PTSD 
and although he was not working because of his physical 
problems, the PTSD symptoms in the past had caused him to 
remain socially isolated.

By rating action in July 1997, the RO granted a 50 percent 
rating for the veteran's PTSD, effective from March 8, 1991.

In July 1998 this matter came before the Board and was 
remanded to the RO for further evidentiary development, to 
include obtaining from the SSA, copies of all medical records 
relied upon to grant the veteran disability benefits.  

Received by the RO in October 1998 were records from the SSA, 
including both VA and private treatment records, all of which 
had previously been associated with the claims folder and 
considered by the RO.  

In November 1998 the RO notified the SSA that a copy of the 
veteran's SSA-831 had not been received yet.  The SSA 
subsequently submitted duplicate copies of both VA and 
private treatment records, including the veteran's Form SSA-
831.  

On VA examination in December 1998 the veteran reported that 
he was not receiving any psychiatric treatment or medication 
at that time.  He was not employed and had not worked for the 
past five years.  He had previously worked as a welder for 37 
years, and claimed he was forced to retire due to progressive 
and persistent irritability, frequent conflicts with co-
workers, and resentment directed towards authority.  He 
reportedly suffered from severe sleep impairment with combat 
nightmares several times per week.  In these dreams he 
visualized his experiences in the jungle in Vietnam and awoke 
in a state of panic, drenched in sweat, tremulous, and 
confused, and believed he was being pursued by the enemy.  He 
feared returning to sleep after a nightmare and estimated 
that he had no more than four hours of interrupted sleep per 
night.  He paced around the house, investigating unfamiliar 
sounds and checking the security of the doors and windows.  
He suffered from feelings of depression and was not motivated 
for social activity.  He had an exaggerated startle reaction 
to loud unexpected sounds, and experienced intrusive memories 
of combat.  He experienced episodes of tearful depression and 
sensations of regret and sometimes despondency when he 
recollected the extensive loss of life in combat.  

On VA examination in 1998 he further reported that he was 
intolerant to crowds and public places and experienced 
anxiety bordering on panic when his movements were 
restricted.  He always had to be aware of an escape route and 
felt sweaty, weak, and dizzy, and had palpitations and 
trouble breathing.  He avoided references to war and 
violence.  Objective examination showed that he was oriented 
times three, had a conventional appearance, and no unusual 
mannerisms or behavior.  He was friendly and cooperative, 
with normal speech and communication, but also tense and 
apprehensive.  His affect was appropriate and mood was 
depressed.  There was no disturbance of mental stream, 
thought, or perception noted.  His short and long term memory 
and concentration were impaired, and there was no sign of a 
cognitive deficit.  The diagnoses included PTSD and a 
depressive disorder secondary to PTSD, and his GAF was 50 for 
PTSD.  The VA examiner noted that the veteran was socially 
isolated and suffered from persistent depression and 
irritability, which precluded his ability to work.  It was 
noted that he suffered from panic attacks, spontaneous 
intrusive memories, and flashbacks precipitated by references 
to war and violence, and musical reminders such as playing 
Taps.  The VA examiner opined that the veteran's PTSD had 
significantly progressed and his PTSD, exclusive of his other 
physical health problems, prevented him from pursuing a goal 
directed activity, gainful employment, or social activity.  

By rating action in June 1999 the RO granted a 70 percent 
rating for the veteran's PTSD, effective from December 4, 
1998, and granted entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, effective from December 4, 1998. 

Analysis

The veteran's claim for a rating in excess of 70 percent for 
PTSD, effective from December 4, 1998, and his claim for a 
rating in excess of 50 percent for PTSD, effective from March 
8, 1991 through December 3, 1998, are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that the veteran has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

The Board notes that the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO in the July 1997 rating 
decision, when he was assigned a 50 percent evaluation, 
effective from March 8, 1991.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  The RO had previously considered the 
veteran's service-connected PTSD under the old rating 
criteria for mental disorders,  38 C.F.R. § 4.132, Diagnostic 
Code 9411, which was effective prior to November 7, 1996.  

Under the old rating criteria for mental disorders, a 50 
percent evaluation for PTSD contemplated considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was to be assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistency that there was 
severe impairment in the ability to obtain or retain 
employment.  The schedular criteria provided that a 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court concluded that should the Board determine that any one 
of the three independent criteria listed in Diagnostic Code 
9411 has been met, then a 100 percent rating should be 
assigned.  Also, under 38 C.F.R. § 4.16(c) (in effect prior 
to November 7, 1996) if a veteran has a 70 percent evaluation 
for a mental disorder, which is the only compensable service-
connected disability, and such mental disorder precludes him 
from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation will be 
assigned under the appropriate diagnostic code.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 50 percent rating is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Additionally, under the new rating criteria for PTSD, a 100 
percent rating is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective November 7, 1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

Entitlement to a rating in excess of 70 percent rating for 
PTSD,
 effective from December 4, 1998

The record reflects that the veteran's only compensable 
service-connected disability is PTSD, and effective December 
4, 1998 the veteran's PTSD is rated as 70 percent disabling.  
Pursuant to 38 C.F.R. § 4.16(c) (in effect prior to November 
7, 1996), if a veteran has a 70 percent evaluation for a 
mental disorder, which is the only compensable service-
connected disability, and such mental disorder precludes him 
from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation will be 
assigned under the appropriate diagnostic code.  Since the 
veteran's claim was filed in 1991, 38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996) may apply to his claim.  
Additionally, the most recent medical evidence of record, the 
1998 VA examination, shows that the veteran was socially 
isolated and suffered from persistent depression and 
irritability, which precluded his ability to work.  The VA 
examiner also opined that the veteran's PTSD had 
significantly progressed and that his PTSD, exclusive of his 
other physical health problems, prevented him from pursuing 
gainful employment.  Accordingly, a 100 percent disability 
rating is assigned pursuant to the provisions of 38 C.F.R. § 
4.16(c) (effective prior to November 7, 1996).

Entitlement to a rating in excess of 50 percent for PTSD, 
from March 8, 1991 through December 3, 1998

The veteran contends that his PTSD was more than 50 percent 
disabling from March 8, 1991 through December 3, 1998.  The 
evidence of record consists of VA examinations, VA treatment 
records, and several private treatment records, which reflect 
periodic treatment for his PTSD and depression.  This 
evidence shows that he has some persistent PTSD symptoms, 
which have fluctuated in severity.  He has consistently 
reported problems with recurring nightmares and flashbacks of 
his Vietnam experiences, and his mood has also been 
consistently described as depressed.  Additionally, although 
he has contended that he is unable to work, he has mostly 
attributed his inability to work to his physical problems.  

On VA examination in 1991 he complained that he could not 
concentrate at work, and that suffered from severely 
disturbed sleep, nightsweats,  and violent combat nightmares.  
He claimed he got stressed out and could not relate to people 
on the job.  The diagnosis was chronic severe PTSD.  In April 
1992 he testified that he had to leave his last job because 
of his bad back and had to leave prior jobs due to his back 
and lungs.  On VA examination in 1993 the examiner noted that 
although the veteran's diagnosis of PTSD had affected his 
personal and social life, he had reported to the VA examiner 
that he had been able to work and that work helped to take 
his mind off his war experiences.  In a VA industrial survey 
in 1993 he reported that due to increasing difficulties 
related to his medical complications, he had not been able to 
work for six or seven years.  While he had a supportive 
family network in place, the examiner noted that this did not 
offset his difficulties in his daily life.  He experienced 
flashbacks, violent nightmares, difficulties sleeping, an 
inability to work, and general isolative behavior related to 
PTSD.  In a September 1992 clinical assessment he reported a 
history of PTSD symptoms including sleep disturbance, 
occasional nightmares, intrusive memories, survivor guilt, 
occasional flashbacks, anxiety, and depression.  He reported 
working as a sheet metal mechanic and other labor jobs until 
he was unable to work due to physical limitations.  On an 
examination conducted in 1992, Dr. Emanuele concluded that 
the veteran had a mental depression state and suffered from 
insomnia, weight loss, anorexia, fatigue, and tiredness, and 
that many of these symptoms were probably related to his 
depression state.  On a psychiatric examination in 1992, Dr. 
Titus, indicated that the veteran's ability to adjust to 
occupational and social situations was impaired.  On VA 
examination in 1997 the diagnoses included PTSD, chronic, and 
depressive disorder, secondary to PTSD, and his GAF score was 
55.  The examiner noted that the veteran had moderate 
symptoms of PTSD and although he was not working because of 
his physical problems, the PTSD symptoms in the past had 
caused him to remain socially isolated.  

Applying both the old and new criteria, the Board finds that 
there is no persuasive evidence from March 1991 through 
December 3, 1998 showing that the veteran's PTSD produced 
more impairment than that contemplated in the rating criteria 
associated with a 50 percent rating.  In that regard, the 
Board notes that there is no evidence, dated prior to 
December 4, 1998, showing severe impairment in the ability to 
establish and maintain effective relationships with people, 
nor is there evidence showing severe impairment in the 
ability to obtain or retain employment due to his PTSD.  As 
noted above, the veteran has a good relationship with his 
siblings and his children, he has several retired friends, 
and he is a member of several veteran's service 
organizations.  And although he is not working, his inability 
to work was attributed primarily to his physical problems 
prior to December 1998.  Also, on VA examination in 1997 the 
examiner assigned GAF scores of 55, and his PTSD symptoms 
were described as moderate.  Moreover, there is no evidence 
showing occupational and social impairment due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The Board therefore finds 
that the veteran's PTSD does not approximate the criteria 
required for a 70 percent rating, under either the old or the 
new rating criteria, from March 8, 1991 to December 3, 1998. 

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD was no more than 50 percent disabling, from March 8, 
1991 to December 3, 1998, under the old or the new rating 
criteria for psychiatric disorders.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected PTSD, as 
dictated in Fenderson, and finds that at no time since he 
filed his claim for service connection in March 1991 up until 
December 4, 1998, was the service-connected disability more 
than 50 percent disabling.


ORDER

Entitlement to a 100 percent rating for PTSD, effective from 
December 4, 1998, is granted, subject to regulations 
governing awards of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD, 
effective from March 8, 1991 through December 3, 1998, is 
denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

 

